FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofDecember 2007 Commission File Number: 000-30850 Valcent Products Inc. 789 West Pender Street Suite 1010 Vancouver, BC, Canada V6C 1H2 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes oNo x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 On December 11, 2007, Valcent Products, Inc.("the Company") issued a press release announcing that it has closed its non-brokered private placement of 5,907,726 units of the Company (the "Units") at a price of $0.60 per Unit for total gross proceeds of $3,544,635.60Each Unit consists of one common share and one-half of one share purchase warrant (a "Warrant").Each whole Warrant entitles the holder to purchase one common share for a period of 24 months at a price of $0.75 per share. EXHIBIT INDEX Exhibit Number Description of Exhibit 99.1 News Release Dated December 11, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Valcent Products, Inc. Date: December 12, 2007 By: /s/George Orr Name: George Orr Title: Director 2
